Citation Nr: 1432037	
Decision Date: 07/16/14    Archive Date: 07/22/14

DOCKET NO.  10-28 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Chapman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to March 2008.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, this matter was remanded for additional development.


FINDING OF FACT

Sleep apnea was not manifested in service and is not shown to be otherwise related to the Veteran's service.


CONCLUSION OF LAW

Service connection for sleep apnea is denied.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5013A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.   An April 2009 letter explained the evidence necessary to substantiate his claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the appellant of disability rating and effective date criteria.  The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and pertinent postservice treatment records are associated with the record.  He was afforded a VA examination in March 2014.  This report is adequate for rating purposes, as it contains the information necessary for consideration of the applicable criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran has not advised VA of additional, relevant evidence that is not of record.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to disease or injury incurred in or aggravated by military service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303. Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

To substantiate a claim of service connection, there must be evidence of a current claimed disability; evidence of incurrence or aggravation of a disease or injury in service; and evidence of a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veterans Benefits Management System and in "Virtual VA," with an emphasis on the evidence relevant to the matter on appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he developed sleep apnea while on active duty.  See July 2010 statement.

STRs show that on July 1985, April 1986, August 1987, August 1989, March 1990, June 1992, June 1998, and September 2007 reports of medical history, the Veteran denied frequent trouble sleeping.  On September 2007 separation examination, there is no noted complaint or diagnosis of sleep apnea or sleep related difficulties.

On December 2007 VA examination (for mental disorders), it was noted that the Veteran does not have sleep impairment.

A March 2009 VA pulmonary sleep study showed an impression of "mild obstructive sleep apnea syndrome without significant desaturation in a patient with symptoms suggestive of sleep disordered breathing, obesity, and HTN [hypertension]."  He was issued a CPAP [continuous positive airway pressure] device.

In September 2009, the Veteran's wife submitted a statement indicating that the Veteran started snoring and having restless sleep in 1991, which has progressively gotten worse over the years.

On March 2014 VA examination, obstructive sleep apnea (OSA) was noted to have been diagnosed since March 2009.  The examiner opined that such was less likely than not incurred in or caused by service.  The examiner stated that there is no evidence that the Veteran had OSA or sleep related breathing disturbance during his service.  Additionally, while a witness statement noted restless sleep and snoring, the examiner explained that these symptoms are not sufficient evidence or diagnostic of sleep apnea, which must instead be diagnosed by polysomnography.  The examiner further noted that the Veteran denied frequent trouble sleeping on long form physicals (in service) dated as last as his separation examination in 2007.

After a review of the evidence delineated above, the Board finds that the evidence is against a finding of service connection for sleep apnea.

The preponderance of the evidence is against a finding that sleep apnea became manifest in service.  In this regard, the Veteran himself repeatedly denied frequent trouble sleeping while in service, which suggests that he did not believe he had a sleep disorder while in service.  See STRs noted above.  Additionally, the March 2014 VA examiner opined that the Veteran's sleep apnea was less likely than not incurred in service.  He explained that restless sleep and snoring, which the Veteran's wife testified were present during service, are not sufficient evidence of sleep apnea, and stated that there is no evidence of OSA or sleep related breathing disturbances during the Veteran's service.  This examiner also noted the Veteran's continued denials of frequent trouble sleeping throughout service.  As the March 2014 opinion contains a clearly supported medical explanation with citation to the factual record, the Board finds this opinion to be highly probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).  Notably, there is no opinion to the contrary.

What remains for consideration is whether in the absence of a showing of onset in service, sleep apnea may somehow otherwise be related to the Veteran's service.

The most probative and persuasive evidence of record shows that the Veteran is currently diagnosed with OSA, which is unrelated to service.  It is highly significant that military medical personnel (based on actual observation and examination of the Veteran) were of the opinion that the Veteran did not have a sleep disorder.  Notably, on service separation examination, there is no notation or diagnosis related to a sleep disorder.  Moreover, the March 2014 examiner noted a review of the claims file and cited to the factual record, including the lay statements of record, and included that current OSA was unrelated to service.  The examiner noted the Veteran's continued denials of trouble sleeping in service, and explained that although the Veteran's wife reported that the Veteran had restless sleep and snoring in service, these symptoms are not sufficient for a diagnosis of OSA, but that instead OSA must be diagnosed by polysomnography (a sleep study).  Because the examiner expressed familiarity with the record, and cited to supporting factual data, his opinion is highly probative and persuasive evidence in this matter.  See Nieves-Rodriguez, 22 Vet. App. at 299-301 ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Significantly, there is no opinion to the contrary.  Given the depth of the examination report and medical opinion, and the fact that the opinion was based on a review of the applicable record, the Board finds such opinion is highly probative and material to the Veteran's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).

The Board notes that it has considered the lay statements regarding the etiology of the Veteran's sleep apnea and specifically that he experienced symptomatology in-service, which has continued.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Whether OSA which the Veteran currently suffers from may be related to service requires medical expertise to determine because it involves a complex medical matter involving an internal process.  The Veteran and his wife are not competent to provide such an opinion as they have not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran or his wife received any special training or acquired any medical expertise in evaluating sleep disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  To the extent the Veteran or his representative may be arguing that he is entitled to presumptive service connection because sleep apnea was diagnosed within a year of service, the Board notes that the Veteran's claim does not involve a chronic disease listed under 38 C.F.R. § 3.309(a).  As such, an in-service nexus may not be rebuttably presumed upon a showing of disabling symptoms within the initial post-service year.  38 C.F.R. §§ 3.307, 3.309(e). 

In sum, the preponderance of the evidence is against associating the Veteran's sleep apnea with his service.  In making this determination the Board has considered the benefit-of-the-doubt rule.  However, the preponderance of the evidence is against the claim, and the rule does not apply. Gilbert, 1 Vet. App. at 55.  Therefore, the appeal in this matter must be denied.


ORDER

Service connection for sleep apnea is denied.


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


